Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
As noted in the attached Interview Summary, the non-final rejection, mailed 12/15/2021 inadvertantly failed to address newly added claims 31-33.  The current office action is being mailed to address these claims on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 
Response to Amendment
In the amendment filed 07/13/2021, the following has occurred: claims 1, 3, 11, and 13 have been amended and claims 31-33 have been added.  Now, claims 1, 3-11, 13-20, and 31-33 are pending.
The previous rejections under 35 U.S.C. 112 (b) are withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 6-7, and 9-12, 16-17, 19-20, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalamas, US Patent Application Publication No. 2013/0117044 in view of Delise, International Publication No. WO 2012/154637 and Jarnagin, US Patent Application Publication No. 2007/0198653 and further in view of Botten, US Patent Application Publication No. 2013/0221082.
As per claim 1, Kalamas teaches a medication reconciliation system comprising: 
a host computer system is configured to receive a medication image file captured with a mobile user device associated with a patient (see paragraph 0025; optical scanner captures medication label image); 
said host computer system is configured to isolate individual medical image elements within said medication image file to identify pills, capsules, pill bottles, or bar codes within said medication image file (see paragraph 0025; captures image of label affixed to pill bottle); 
said host computer system is configured to classify said medical image element by feature attribute type (see paragraph 0028; OCR is used to identify and classify data from label image); 
said host computer system is configured to extract a color attribute, a shape attribute, or a text attribute of said medical image element, wherein said host computer system is further configured to extract said text attribute using optical character recognition (see paragraph 0028; OCR is used to identify and classify data from label image);
said host computer system is configured to generate a potential pill match list associated with each medical image element based on said medical image element’s shape, color, text, or dose and a set of potential pill matches received by said host computer system (see paragraph 0029; database is searched for matches to data extracted from label image); 
said host computer system is configured to identify pills located within said medication image file based on disease correlation data received by the host computer system, wherein said disease correlation data is the correlation between individual pills within groups that are associated with specific or related disease treatments (see paragraph 0032; closest matches are identified; paragraph 0034; database associates types of pill-based treatments such as “Aspirin” with corresponding medical conditions of patients who have used that treatment and correlates medical condition with previous related ‘guesses’ such as “Aspartate”); 
said host computer system is configured receive a patient’s diagnosed disease data (see paragraph 0034; in generating a “best guess” process, historical medical condition data for prior uses by the current user is retrieved); 
said host computer system is configured to produce a potential pill match list associated with each medical image element, wherein each potential pill match is associated with one or more match probabilities based on data that said host computer system has received (see paragraphs 0032 and 0034; closest matches are identified and matches with the highest probability of being correct are displayed to the user); 
said host computer system is configured to display each medical image element on a graphical user interface, adjacent to corresponding prioritized medication list for each potential pill match (see paragraph 0033; the described figures show a GUI with a listed potential match adjacent to an image of the pill label); 
and said host computer system is configured to produce a validated medication list based on a received user verification of each of said medical image elements and said associated prioritized medication list (see paragraphs 0033 and 0037);
said host computer is configured to estimate a dose of each of said medical image elements by utilizing said medication image (see paragraph 0031).
Kalamas does not explicitly teach performing edge detection to identify shape outlines when identifying medical image elements.  Kalamas does not explicitly teach extracting a color attribute or a shape attribute from said medical image element. Kalamas also does not explicitly teach displaying the associated match probabilities. Finally, Kalamas does not explicitly teach the estimation of a dose occurs by utilizing a reference scale to extract a size attribute of said medical image element.
Delise teaches identifying medical image elements within an image of a medication by performing edge detection to identify shape outlines (see page 13, paragraph 00050). Delise further teaches extracting a color attribute or a shape attribute from said medical image element (see page 12, paragraph 00049). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this type of image recognition to the system of Kalamas with the motivation of streamlining the identification of medications in a variety of settings (see page 3, paragraph 00015 of Delise).
Jarnagin teaches displaying probabilities related to drug matching and identification (see paragraphs 0085-0086 and Figure 5).  Since Jarnagin describes displaying a probability describing a degree of match of a drug and Kalamas describes identifying a degree of match of a medication (i.e. identifying closest matches), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to display the probability of match within the display of Kalamas because displaying a probability adjacent to other information is well known in the art as shown in Jarnagin.  One of ordinary skill in the art would have been motivated to display the probability to provide a user with a more comprehensive and easily understandable summary of results (see paragraph 0004 of Jarnagin).
Botten teaches estimating a dose of a medical image element by utilizing a reference scale to extract a size attribute of said medical image element (see paragraphs 0018; grid on tray is encompassed by a reference scale because it is used to identify a size attribute of imaged medication; and paragraph 0024 showing dosage amount corresponding to certain size attribute).  It would have 
As per claim 6, Kalamas, Delise, Jarnagin, and Botten teaches the system of claim 1 as described above.  Kalamas further teaches said mobile user device further comprises a pill source imager (see paragraph 0024).
As per claim 7, Kalamas, Delise, Jarnagin, and Botten teaches the system of claim 1 as described above.  Kalamas further teaches said host computer system is further configured to migrate said validated medical list (see paragraph 0035).
As per claim 9, Kalamas, Delise, Jarnagin, and Botten teaches the system of claim 1 as described above.  Kalamas further teaches said host computer system is further configured to migrate information on medications taken by said patient (see paragraph 0034).
As per claim 10, Kalamas, Delise, Jarnagin, and Botten teaches the system of claim 1 as described above.  Kalamas further teaches said medical image file is collected under control of a patient healthcare plan executing within the context of said mobile user device (see paragraph 0025).
As per claim 31, Kalamas, Delise, Jarnagin, and Botten teaches the system of claim 1 as described above.  Kalamas further teaches said host computer system is configured to produce the prioritized medication list by prioritizing each potential pill match listed in the potential pill match list (see paragraph 0032; closest match with the highest probability of being correct is displayed to the user; i.e. the list is prioritized to list the closest match first).
As per claim 32, Kalamas, Delise, Jarnagin, and Botten teaches the system of claim 31 as described above.  Kalamas further teaches priority is assigned to each potential pill match based on positive identification and association with a color attribute, a shape attribute, or a text attribute of said 
Claims 11-12, 16-17, 19-20, and 33 recite substantially similar method limitations to system claims 1-2, 6-7, and 9-10 and, as such, are rejected for similar reasons as given above.

Claim 3-5, 8, 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalamas, US Patent Application Publication No. 2013/0117044 in view of Delise, International Publication No. WO 2012/154637, Jarnagin, US Patent Application Publication No. 2007/0198653, and McKee, US Patent Application Publication No. 2012/0041783, and further in view of Botten, US Patent Application Publication No. 2013/0221082.
As per claim 3, Kalamas, Delise, Jarnagin, and Botten teaches the system of claim 1 as described above.  Kalamas further teaches said host computer system is further configured to utilize patient medical information to produce said potential pill match list (see paragraph 0034; in generating the best guess for matching medication, current patient data including medical condition data can be utilized).  Kalamas does not explicitly teach said mobile user device is further configured to collect real-time patient medical information from a medical instrumentation device and migrate said patient medical information in real-time.  McKee teaches a mobile device configured to collect real-time patient medical information from a medical instrumentation device and migrate said patient medical information in real-time (see paragraph 0008).  Since the real-time patient medical information of McKee includes patient condition data (see paragraph 0008), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize this data for the patient condition-based pill match of Kalamas with the motivation of reducing errors in patient records (see paragraph 0071 of McKee).
As per claim 4, Kalamas, Delise, Jarnagin, and Botten teaches the system of claim 1 as described above.  Kalamas does not explicitly teach said mobile user device is further configured to collect patient 
As per claim 5, Kalamas, Delise, Jarnagin, and Botten teaches the system of claim 1 as described above.  Kalamas does not explicitly teach said mobile user device is further configured to collect patient medical information from a medical instrumentation device and transfer said patient medical information, wherein said medical instrumentation device is selected from a group consisting of: weight scale; pulse oximeter; blood pressure meter; and blood glucose meter; and patient query/response dialog (QRD) presented on said MUD.  McKee teaches a mobile device is further configured to collect patient medical information from a medical instrumentation device and transfer said patient medical information, wherein said medical instrumentation device is selected from a group consisting of: weight scale; pulse oximeter; blood pressure meter; and blood glucose meter; and patient query/response dialog (QRD) presented on said mobile device (see paragraph 0008). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this element to the system of claim 1 for the reasons given above with respect to claim 3.
As per claim 8, Kalamas, Delise, Jarnagin, and Botten teaches the system of claim 1 as described above.  Kalamas does not explicitly teach said host computer system is further configured to migrate data describing contraindicated medication combinations.  McKee teaches a host computer system configured to migrate data describing contraindicated medication combinations (see paragraph 0070).  
Claims 13-15, and 18 recite substantially similar method limitations to system claims 3-5 and 8 and, as such, are rejected for similar reasons as given above.

Response to Arguments
In the remarks filed 07/13/2021, Applicant argues that (1) Kalamas does not teach extracting a color and shape attribute from images of pills; (2) Kalamas does not teach generating a potential pill match list based on said medical image element’s shape and color; (3) it would not have been obvious to combine color and shape attributes for pill matching from Jacobs with Kalamas because Kalamas does not utilize non-text elements to perform a search of a database to produce a pill match list.
In response to argument (1), while the examiner agrees that Kalamas does not explicitly teach extracting color and shape attributes, it should be noted that the claims do not require extracting these attributes from images of pills.  Rather, the claims recite extracting “a color attribute or a shape attribute from said medical image element” (emphasis added). The “medical image element” is recited as “isolate individual medical image elements within said medication image file by performing edge detection to identify shape outlines of pills, capsules, pill bottles, or bar codes within said medication image file.”  Therefore, the recited “medical image element” could be related to non-pill images such as bottles or bar codes.  Additionally, a new grounds of rejection has been set forth above addressing this claimed feature.
In response to argument (2), this argument is based on limitations which are narrower than what is recited in the claims. The claims recite “generate a potential pill match list associated with each medical image element based on said medical image element’s shape, color, text, or dose…” (emphasis added).  The claims encompasses generating the potential pill match list based on non-color/shape 
In response to argument (3), a new grounds of rejection has been set forth above and Jacobs is no longer being relied upon.  Therefore, this argument is now moot.  However, the examiner wishes to note that this argument is based on limitations which are narrower than what is recited in the claims.  As explained above, the claims do not require the use of color or shape attributes to generate a potential pill match list.  Therefore, the proposed combination would not require Kalamas to rely on non-text attributes to generate the list.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626